Title: Thomas Jefferson to William C. C. Claiborne, 3 May 1810
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            Sir
             
                     Monticello 
                     May 3. 1810.
          
          Your favor of Feb. 1. but lately came to my hands. it brings me new proofs, in the resolutions it inclosed, of the indulgence with which the legislature of Orleans has been pleased to view my conduct in the various duties assigned to me by our common country. the times in which we have lived have called for all the services which any of it’s citizens
			 could render, and if mine have met approbation they are fully rewarded.
          
                  
		  the The interposition noticed by the legislature of Orleans was an act of duty of the office I then occupied. charged with the care of the general interests of the nation, &, among these with the preservation of their lands from intrusion, I
			 exercised, on their behalf, a right given by nature to all men, individual or associated, that of rescuing their own property wrongfully taken.
		  
			 
			 in cases of forcible entry on individual
			 possessions, special provisions, both of the Common & Civil law, have restrained the right of rescue by private force, & substituted the aid of the civil power. but no law has restrained
			 the
			 right of the nation itself from removing, by it’s own arm, intruders on it’s possessions. on the contrary, a statute recently passed had required that such removals should be diligently made. the Batture of New Orleans, being a part of the bed contained between the two banks of the river, a naked shoal indeed at low water, but covered through the whole season of it’s regular full tides, & then forming
			 the ground of the port & harbour for the upper navigation, over which vessels ride of necessity when moored to the bank, I deemed it public property, in which all had a common use. the
			 removal
			 too of the force, which had 
                  
                  possessed itself of it, was the more urgent from the interruption it might give to the commerce, & other lawful uses, of the inhabitants of the city and of the Western waters
			 generally.
          If this aid from the public authority was particularly interesting to the territory of Orleans, it certainly adds new satisfaction to my consciousness of having done what was right.
          I ask the favor of you to convey to the legislature of Orleans my gratitude for the interest they are so kind as to express in my future happiness; and I pray to the governor of the Universe that he may always have them & our country in his holy keeping.
          
            Th:
            Jefferson
        